10
ll
12

13

14

15
16
17
18
19
20
21
22
23
24

25

Casa 2:18~cr-90235»~;|l_R Docement 16~3. Filed 210/16le F’age l of 2

The I-Ionorable J ames Robart

UNITED STATES DISTRICT `COURT FOR TH;E
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA
Piaintif-r, NO. CRl 8-235 JLR
'v. ` ' ORDER GRANTING MOTION TO
WITHDRAW AS CO-UNSEL AND
LARRY ANDERS ON, FOR‘APPOINTMENT OF NEW
COUNSEL
Defendant.

 

 

 

THIS MATTER has come before the Court on the motion ofBrent Hart'to withdraw
as counsel for Larry Anderscn and for the appointment of substitute,counsel from the CJA
Panel.

The Court has considered the motion and records in this case and finds there are
compelling reasons to permit the Withdrawal of counsel

THEREFORE, THE COURT ORDERS that Brent Hart and Hart Jarvis Murray
Chang PLLC shall be permitted to Withdraw from the case. '

IT I`S FURTHER ORDERED that substitute counsel shall he appointed from the
Criminal Justic'e Act Panel.

Withdrawing Counsel shall notify CJA panel coordinator immediately of this

order.
LPROPOSED] Order 10 Wirhdraw HART JAR\/Is MURRAY CHANG
US\J. AHdeF'SOH CR]S-Z,?§ JLR- l 2025 F|RST AVENUE, STE. 830

SEATTLE, WASH|NGTON 98121
TEL`.' 206-661-1811
FAX: 206~260-2950

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
_ 23
24

25

 

lri/“‘

 

day _01‘ ,_ 0 Cfl'b lO-€/~/ ,201.3.

 

 

DONE this §
J ames R.oba,it _ '
United States District Court Judge
Presented by:
s/ Brent Hart
Brent Hart (Withdrawing Attorney)
WSBA`30368
[PROPOSED] Order to Withdraw HART JARVIS MURRAY CHANG
US v. Amfer-'son CR18-235 JLR- 2 2025 FleT AvENuE, sTE. 830

SEATTLE, WASH|NGTON 98121
TEL:206-661»181'l
FAX: 206-260-2950

 

 

